PER CURIAM:
Michael E. Hodge appeals the district court’s orders dismissing his civil action under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the Federal Tort Claims Act for injuries that he received as a result of surgery performed on his right foot. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hodge v. United States, 443 F.Supp.2d 795 (E.D.Va.2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.